
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 1230
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 15, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Public Health Service Act to
		  provide for research on acquired bone marrow failure diseases, minority-focused
		  programs on such diseases, and the development of best practices for diagnosis
		  of and care for individuals with such diseases.
	
	
		1.Short titleThis Act may be cited as the
			 Acquired Bone Marrow Failure Disease
			 Research and Treatment Act of 2010.
		2.Acquired Bone
			 Marrow Failure Disease ResearchPart B of title III of the Public Health
			 Service Act (42
			 U.S.C. 243 et seq.) is amended by inserting after section 317T
			 the following:
			
				317U.Acquired Bone
				Marrow Failure Disease Research
					(a)In
				generalThe Secretary may
				conduct research on acquired bone marrow failure diseases. Such research may
				address factors including—
						(1)trends in the characteristics of
				individuals who are diagnosed with acquired bone marrow failure diseases,
				including age, race and ethnicity, general geographic location, sex, family
				history, and any other characteristics determined appropriate by the
				Secretary;
						(2)the genetic and
				environmental factors, including exposure to toxins, that may be associated
				with developing acquired bone marrow failure diseases;
						(3)approaches to
				treating acquired bone marrow failure diseases;
						(4)outcomes for
				individuals treated for acquired bone marrow failure diseases, including
				outcomes for recipients of stem cell therapeutic products; and
						(5)any other factors
				pertaining to acquired bone marrow failure diseases determined appropriate by
				the Secretary.
						(b)Collaboration
				with the Radiation Injury Treatment NetworkIn carrying out subsection (a), the
				Secretary may collaborate with the Radiation Injury Treatment Network of the
				C.W. Bill Young Cell Transplantation Program established pursuant to section
				379 to—
						(1)augment data for
				the studies under such subsection;
						(2)access technical
				assistance that may be provided by the Radiation Injury Treatment Network;
				or
						(3)perform joint
				research projects.
						(c)DefinitionIn
				this section, the term acquired bone marrow failure disease
				means—
						(1)myelodysplastic
				syndromes (MDS);
						(2)aplastic
				anemia;
						(3)paroxysmal
				nocturnal hemoglobinuria (PNH);
						(4)pure red cell
				aplasia;
						(5)acute myeloid leukemia that has progressed
				from myelodysplastic syndromes;
						(6)large granular
				lymphocytic leukemia; or
						(7)any other bone marrow failure disease
				specified by the Secretary, to the extent such disease is acquired and not
				inherited, as determined by the
				Secretary.
						.
		3.Minority-focused
			 programs on acquired bone marrow failure diseasesTitle XVII of the Public Health Service Act
			 (42 U.S.C. 300u et
			 seq.) is amended by inserting after section 1707A the
			 following:
			
				1707B.Minority-focused
				programs on acquired bone marrow failure diseases
					(a)Information and
				referral services
						(1)In
				generalThe Secretary may
				establish and coordinate outreach and informational programs targeted to
				minority populations, including Hispanic, Asian-American, Native Hawaiian, and
				Pacific Islander populations, that are affected by acquired bone marrow failure
				diseases.
						(2)Program
				activitiesPrograms under subsection (a) may carry out activities
				that include—
							(A)making information
				about treatment options and clinical trials for acquired bone marrow failure
				diseases publicly available; and
							(B)providing referral
				services for treatment options and clinical trials.
							(b)DefinitionIn this section, the term acquired
				bone marrow failure disease has the meaning given such term in section
				317U(c).
					.
		4.Best practices
			 for diagnosis of and care for individuals with acquired bone marrow failure
			 diseasesPart B of title III
			 of the Public Health Service Act (42 U.S.C. 243 et seq.), as amended
			 by section 2, is further amended by inserting after section 317U the
			 following:
			
				317V.Best practices
				for diagnosis of and care for individuals with acquired bone marrow failure
				diseases
					(a)GrantsThe Secretary, acting through the Director
				of the Agency for Healthcare Research and Quality, may award grants to
				researchers to study best practices with respect to diagnosing acquired bone
				marrow failure diseases and providing care to individuals with such
				diseases.
					(b)DefinitionIn this section, the term acquired
				bone marrow failure disease has the meaning given such term in section
				317U(c).
					.
		
	
		
			Passed the House of Representatives September 30
			 (legislative day September 29), 2010.
			Lorraine C. Miller,
			Clerk
		
	
